      Case: 1:21-cv-00564-CAB Doc #: 30 Filed: 06/29/21 1 of 3. PageID #: 221




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                       :       CASE NO. 1:21-CV-00564

                      Plaintiff,                :       JUDGE OF CHRISTOPHER A. BOYKO

               vs.                              :

REAL PROPERTY LOCATED AT                        :
806 N. VISTA STREET, LOS ANGELES
CALIFORNIA, LOS ANGELES COUNTY                  -
AIN 5526-005-024                                -

                      Defendant,                :

JUSTEN BALAY
                    Claimant.
             ________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE ANSWER OR

       OTHERWISE PLEAD AND INCORPORATED MEMORANDUM OF LAW

       NOW COMES Justen Balay, Claimant, and hereby respectfully moves for an extension of

time for Claimant to answer or otherwise plead, and in support states as follows:

       1. Claimant filed his verified claim in this action on May 5, 2021.

       2. Pursuant to Rule G(5)(b) of the Supplemental Rules for Certain Admiralty and

           Maritime Claims, Claimant “must serve and file an answer to the complaint or a motion

           under Rule 12 within 21 days after filing the claim.” Accordingly, Claimant is due to

           file an answer or otherwise plead no later than June 29, 2021.

       3. Claimant respectfully seeks an extension of this deadline to and including July 30,

           2021. Claimant submits that the requested extension is in the interests of justice, and

           will be used in an effort to narrow the scope of issues to be decided by this Court.
      Case: 1:21-cv-00564-CAB Doc #: 30 Filed: 06/29/21 2 of 3. PageID #: 222




       4. The undersigned counsel contacted Assistant United States Attorney, Henry F.

           DeBaggis, who does not oppose.

                         INCORPORATED MEMORANDUM OF LAW

       This Court may in its discretion extend the time for filing an answer to a civil forfeiture

complaint. See United States v. $11,320.00 in United States Currency, 880 F. Supp. 2d 1310,

1323 (N.D. Ga. 2012); accord, United States v. $12,126.00 in United States Currency, 337 Fed.

Appx. 818, *1 (11th Cir. 2009) (“a district court has discretion to extend the filing period…”). In

this case, an extension of time will allow the Claimant further time to review the facts and law

pertinent to this action, avoid the filing of a motion for a stay at least at this time, and may

narrow the issues for resolution before this Court. The Government should suffer no prejudice

from the requested extension of time, and in fact has expressly agreed to this allowance.

       WHEREFORE, for the foregoing reasons, the Claimant respectfully submit that this

Court should grant an extension of time to file an answer or otherwise plead to and including

July 30, 2021.

DATED: June 29, 2021                           LAW OFFICES OF VICTOR SHERMAN
                                                /s    Victor Sherman
                                               VICTOR SHERMAN (SBN 38483)
                                               11400 W Olympic Blvd, Ste 1500
                                               Los Angeles, CA 90064-1543
                                               Tel.: (424) 371-5930; Fax: (310) 392-9029
                                               E-mail: victor@victorsherman.law
                                               ATTORNEY FOR DEFENDANT,
                                               JUSTEN BALAY
     Case: 1:21-cv-00564-CAB Doc #: 30 Filed: 06/29/21 3 of 3. PageID #: 223




                                  CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Unopposed Motion for Extension of Time to
File Answer or Otherwise Plead and Incorporated Memorandum of Law was served this 29th day
of June, 2021, electronically on: Henry F. DeBaggis, Assistant United States Attorney.

                                           /s   Victor Sherman
                                           VICTOR SHERMAN (SBN 38483)
                                           ATTORNEY FOR DEFENDANT,
                                           JUSTEN BALAY
